me department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division uics feb ft ep rat legend taxpayer a taxpayer b irax ira y company m company n amount amount amount amount amount amount date date date date date month page a month dear this is in response to the letter dated authorized representative as supplemented by correspondence dated you request a ruling as to whether the distributions from your individual_retirement_arrangements iras described in your letter_ruling request did not result in a modification to a series of substantially_equal_periodic_payments and therefore are not subject_to the additional percent income_tax imposed on premature distributions under sec_72 of the internal_revenue_code oe code in which submitted on your behalf by your the following facts and representations were made in support of your ruling_request taxpayer a whose date of birth was date is married to taxpayer b whose date of birth was date thus as of the date of this ruling_request taxpayer a had not attained age a taxpayer a maintains ira x with company m in month taxpayer a began to receive distributions from his ira x in the annual amount of amount which amount was calculated using the fixed annuity method described in notice_89_25 1989_1_cb_662 on or about date taxpayer a transferred by means of a trustee-to-trustee transfer amount from ira x to ira y an ira set up and maintained in his name with company n on or about date taxpayer a transferred by means of a trustee-to-trustee transfer an additional_amount from his ira x to his ira y it has been represented that taxpayer a received an annual distribution in the amount of amount from his ira x each calendar_year from to it has also been represented that it has also been the date value of taxpayer a’s ira x was approximately amount represented that the date of taxpayer a’s ira y was approximately amount and that taxpayer a received no distributions from his ira y - asa result of a calendar_year audit of his calendar_year federal_income_tax return form_1040 taxpayer a paid to the internal_revenue_service a tax in the amount of amount representing the tax imposed under code sec_72 and interest in month pursuant to discussions with his financial advisors taxpayer a transferred by means of a trustee-to-trustee transfer the entire amount standing in his ira y to ira x this request for letter_ruling followed shortly thereafter based on the above facts and circumstances you through your authorized representative request the following letter_ruling page 20072vu023 that the transaction described above consisting of the calendar years and transfers from ira x to ira y and the calendar_year transfer from ira y to ira x did not constitute a modification to a series of substantially_equal_periodic_payments as described in code sec_72 which resulted in the imposition of a additional income_tax pursuant to code sec_72 with respect to your ruling_request sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_72 of the code provides rules for determining how amounts received as annuities endowments or life_insurance contracts and distributions from qualified_plans are to be taxed sec_72 provides for the imposition of an additional percent tax on early distributions from qualified_plans including iras the additional tax is imposed on that portion of the distribution that is includible in gross_income sec_72 of the code provides that sec_72 t shall not apply to distributions that are part of a series of substantially_equal_periodic_payments not less frequently than annually made for the life or life expectancy of the employee or joint lives or joint life expectancies of such employee and his designated_beneficiary o e sec_72 of the code imposes the additional limitation on distributions excepted from the percent tax by sec_72 that if the series of payments is subsequently modified other than by reason of death or disability before the i close of the 5-year period beginning with the date of the first payment and after the employee attains age or ii before the employee's attainment of age then the taxpayer's tax for the first taxable_year in which such modification occurs shall be increased by an amount determined under regulations equal to the tax that would have been imposed except for the sec_72 exception plus interest for the deferral_period cs - notice_89_25 was published on date and provided guidance in the form of questions and answers on certain provisions of the tax_reform_act_of_1986 tra_'86 in the absence of regulations on sec_72 of the code this notice provides guidance with respect to the exception to the tax on premature distributions provided under sec_72 iv q a-12 of notice_89_25 provides three methods of determining substantially_equal_periodic_payments for purposes of sec_72 of the code revrul_2002_62 2002_2_cb_710 modifies q a-12 of notice_89_25 revrul_2002_ provides among other things that payments are considered to be substantially_equal_periodic_payments within the meaning of sec_72 if they are made in accordance with the required_minimum_distribution method the fixed amortization_method or the fixed annuitization method the three methods described in q a-12 of notice sec_2 e of revrul_2002_62 further provides that under all three methods substantially_equal_periodic_payments are calculated with respect to an account balance as of the page first valuation_date selected in sec_2 d thus a modification to the series of payments will occur if after such date there is i any addition to the account balance other than gains or losses ii any nontaxable transfer of a portion of the account balance to another retirement_plan or iii a rollover by the taxpayer of the amount received resulting in such amount not being taxable in this case taxpayer a states that he began receiving payments from his ira x during in the amount of amount calculated using the fixed annuity method described in notice_89_25 in and taxpayer a transferred by means of trustee to trustee transfers amounts from his ira x to his ira y the and transfers occurred prior to the end of the period described in code sec_72 based on the above facts and representations pursuant to sec_2 e of revrul_2002_62 we determine that the calendar years and transfers from ira x to ira y constituted modifications to the series of substantially equal payments which taxpayer a began to receive from his ira x during calendar_year thus as a result we conclude with respect to your ruling_request as follows that the transaction described above consisting of the calendar years and transfers from ira x to ira y and the calendar_year transfer from ira y to ira x did constitute a modification to a series of substantially_equal_periodic_payments as described in code sec_72 as a result such modification resulted in the imposition of a additional income_tax pursuant to code sec_72 this letter_ruling is directed only to the taxpayer that requested it sec_61 k of the code provides that it may not be used or cited by others as precedent a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office age if you have any questions please contact id phone-not a toll-free number or fax se t ep ra t3 at enclosures deleted copy of ruling letter notice of intention to disclose sincerely yours employee_plans technical group
